                 COURT MINUTES OF CONFERENCE


STACY COLLINS,

v.                                                            CASE NO. 18-CV-962-JPS

KOHL’S DEPARTMENT STORES.




                  HON. J. P. STADTMUELLER PRESIDING

DATE: December 18, 2019                                TIME SCHEDULED: 9:00 a.m.

COURT DEPUTY/CLERK: Caitlin Lynch                      TIME CALLED: 9:11 a.m.

COURT REPORTER: John Schindhelm                        TIME FINISHED: 9:36 a.m.

PURPOSE: Scheduling Conference

PLAINTIFF BY: Richard Hayber, Shannon Riordan, Michelle Cassorla

DEFENDANT BY: Joel Griswold

Notes:
9:11 Case called; plaintiff’s attorney appears by telephone and defendant’s attorney
       appears by telephone; plaintiff’s attorney states that there are two additional
       attorneys who should be on the call
9:13 Court suspends the call while additional attorneys attempt to join
9:21 Case called; appearances; Court puts background of case on record
9:26 The Court provides parties with relevant deadlines, which are as follows: jury trial
       to begin on Monday, May 18, 2020, at 8:30 a.m.; final pretrial conference to be held
       on Tuesday, May 12, 2020, at 8:30 a.m.; final pretrial report due on Wednesday,
       May 6, 2020; motions in limine due on Friday, May 1, 2020; final settlement report
       due on April 27, 2020. The Court will issue a trial scheduling order embodying the
       provided dates and urges parties to work with one another to develop other
       relevant dates, including discovery dates. Parties are encouraged to thoroughly
       read the trial scheduling order
9:29 Court and parties discuss other scheduling issues; defense counsel poses questions
       about decertification of class and dispositive motions




        Case 2:18-cv-00962-JPS Filed 12/18/19 Page 1 of 2 Document 149
9:31 Court comments that it will not entertain dispositive motions because the case has
      languished in court for nearly two years
9:34 The Court explains that to the extent the parties believe that mediation may be
      appropriate, the parties may jointly request referral to a magistrate judge. The
      parties are advised that it generally takes 30-45 days to schedule a mediation.
9:36 No other matters to discuss
9:36 Court stands in recess




        Case 2:18-cv-00962-JPS Filed 12/18/19 Page 2 of 2 Document 149
